Opinion oe the Court by
Judge Williams :
Had this court sufficient license it would not always be an unpleasant labor to review the record and develope the errors of counsel as to facts.
In the petition upon which the dower lands of twenty acres was ordered to be sold George Nalor sets up his title to three-eighths, one in his own right as heir, and two as the vendee of Davidson who was vendee of Absolem and Mr. Nalor.
*451Seymore Happer who had purchased out Horatio Nalor was a petitioner also, he had one-eighth; the other parties held the other four-eighths, thus the entire undivided interests were represented.
The judgment in that case is presumed to be right and binding until reversed, find before it can be assailed collaterally it must be shown to be a nullity; it is not sufficient to show an absence of the orders appointing the guardian to the infants. It is averred in the petition that Josiah Easley had been duly appointed guardian to the minor children of both Eliza Mills and Martha Jane Easley and we presume the court was satisfied by proper evidence that this was so; it is not now insisted otherwise but merely that the orders of their appointment are not in the record.